779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLIE DIXON EARPS, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS AILEENE LOVE, WARDEN,DR. LESTER, WARDEN MIKE DUTTON, DR. RAMA, ROBERTROSE, AND MR. VINEYARD, Defendants-Appellees.
85-5415
United States Court of Appeals, Sixth Circuit.
10/31/85

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has failed to respond.


2
The appellant has appealed from the Magistrate's report and recommendation filed on April 30, 1985, recommending that the civil rights action be dismissed.  No final decision has been entered by the district court judge.  The April 30, 1985, order is not a final, appealable judgment under 28 U.S.C. Sec. 1291 since the magistrate was not given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(d)(1).  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984); Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir. 1984).


3
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.